Case 1:19-cv-03675-TSC Document 21-4 Filed 04/03/20 Page 1 of 4




           EXHIBIT B
             Case 1:19-cv-03675-TSC Document 21-4 Filed 04/03/20 Page 2 of 4

Chat with Paula Reid




     Nonresponsive Records




                                          Page 1
        Case 1:19-cv-03675-TSC Document 21-4 Filed 04/03/20 Page 3 of 4




Paula Reid

ynA             update?   I am   su i ng   this   suspense          as        an   excuse   not   to   go   to   6:34   PM
  the    gym.




                                                             Page        12
    Case 1:19-cv-03675-TSC Document 21-4 Filed 04/03/20 Page 4 of 4
                                                                       eM
        Ha. Yeah no lid yet. I may ask y'all to come here after 8 if that          6:34 PM
        helps. If not, it'll just be a phone call.

Paula Reid

 Ok. Thank you. Will keep my ca lendar open.                                       6:35 PM


                                                                       eM
                                                         Be here at 830         7:48   PM


Paula Reid

Which entrance works th is t ime of day?                                        7:49   PM


                                                                       eM
             The 10th street one and you go through the car entrance?           7:59   PM


Paula Reid

 Cool. Tks                                                                         8:00 PM


                        Wednesday, December 13, 2017
Paula Reid

 It seems you have had a s--t day, but I have a prime parallel              15:7       PM

 example for you if you need precedent to defend last night.




                                        Page   2
